DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 6/26/22.
	Claims 1, 5, 7-8, 12, 14-15, 18, and 20 have been amended.
	Claims 1-20 are currently pending, and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 8, and 15 describe a method comprising:  receiving user observation data, determining features of a product that the user was observing, receiving a promotion plan from a retailer, executing a contract to output promotion tokens (e.g. coupons) based on the features of the product and the promotion plan, detecting unused coupons, and changing the expiration date of the unused coupons to enable use of said coupon(s).  As such, the invention is directed to the abstract idea of generating, targeting, and managing promotions for users based on the features of items that they previously viewed.  Pursuant to the 2019 Eligibility Guidance, the invention is aptly categorized as a method of organizing human activity (marketing and advertising activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional technical elements including a “processor” to execute the method; a “memory” for storing computer executable instructions; a “smart contract” for agreement between parties to produce digital coupons; a “blockchain” for storing data and providing a means for executing a smart contract; an “artificial intelligence model” to output digital coupons; a “digital wallet” for receiving and storing digital coupons, and “promotion tokens” (i.e. digital coupons) for providing discounts to customers. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
The aforementioned claims also recite additional functional elements that are associated with the judicial exception, including: transmitting tokens and storing them in a digital wallet.  Dependent claims 5, 12, and 18 recite additional functional elements that include facilitating purchase transactions with the promotion.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Executing and recording a customer purchase, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Receiving or transmitting data over a network, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-4, 6-7, 9-11, 13-14, and 16-17, and 19-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding product features and compensating the manufacturer when a user makes a purchase.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.

Withdrawal of Prior Art

Following a thorough search, Examiner has been unable to find any references that disclose the execution of a smart contract on a blockchain ledger that comprises an artificial intelligence model that is configured to output a plurality of promotion tokens based on an input including the features of a product and a promotion plan.  Examiner notes that Feng (10664877) describes a method for promoting products with the use of smart contracts in blockchain networks (See, for example, Col. 2, Line 61 – Col. 3, Line 18; Col. 9, Line 50-57), but fails to describe a method in which the blockchain ledgers utilize artificial intelligence models to generate a plurality of digital coupons.  The only references that were found to disclose these limitations are all owned by the same assignee as the instant application (See 20210233104 and 20210233122).  
Balfour (20170364936) further discloses many of the amended limitations, including publishing smart coupon transaction to a blockchain and timestamping the transaction (Paragraph 34).  Balfour, however, does not disclose a method in which the timestamps on the unused coupons are changed in order for them to be used at a later time.  Balfour also fails to disclose any of the aforementioned limitations involving the use of an artificial intelligence model on a blockchain to generate promotional tokens.
The NPL reference (Marwala and Xing) discusses the business implications of artificial intelligence and blockchain technology, but fails to describe the aforementioned features of Applicant’s invention.
For at least these reasons, a rejection under 35 USC 103 is no longer warranted.



Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 are unpersuasive.
	First, Applicant argues that the invention is not drawn to the judicial exception of organizing human activity.  However, Applicant’s logic is high flawed because they improperly conflate a number of additional elements with the abstract idea.  As noted above, blockchains, smart contracts, artificial intelligence models, and tokens are all additional elements that are considered independently of the abstract idea in order to determine 1) if they are integrated into a practical application, and 2) if they provide significantly more than the abstract idea.  Thus, the thrust of the invention involves the generation and management of targeted coupons to users based on products that they view and retail promotions.  This clearly falls under a method for organizing human activity (advertising and marketing) under the 2019 PEG.
	Next, Applicant argues that the claims are integrated into a practical application because the blockchain network automatically adjusts a timestamp of a token stored on the blockchain ledger based on non-use of such token during a particular session.  Examiner disagrees.  Examiner notes that the claims, as currently written, actually describe a method in which the processor performs this activity, not the blockchain.  Furthermore, this step appears to be an otherwise manual process that is merely being automated by a processor.  For example, a retailer looks at coupons that were redeemed during a particular time period, notes that some were not redeemed during the period, and honors the coupons after the deadline in order to encourage their use.  This is not a technical feature that rises to the level of disclosing significantly more and/or integrating the abstract idea into a practical application.
	Applicant further argues that claims are eligible because they allow for a real-world benefit through computing systems.  As noted above, this is not the standard by which integration is determined.
Finally, Applicant argues that the claims do not preempt or seek to tie up the abstract idea.  However, while preemption is the concern that drives the exclusionary principle of judicial exceptions to patent-eligible subject matter, Alice, 134 S.Ct. at 2354, preemption is not a separate test of patent-eligibility, but is inherently addressed within the Alice framework. See Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362—63 (Fed. Cir. 2015) (“that the claims do not preempt all price optimization ... do not make them any less abstract”))).  Rather, as previously noted, the claimed invention is not sufficiently limiting so as to fall clearly on the side of patent-eligibility.	
For at least these reasons, the rejection under 35 USC 101 is sustained.
Applicant’s additional arguments are rendered moot in view of the withdrawal of prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681